UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 8, 2012 ePunk, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53564 26-1395403 (I.R.S. Employer ID No.) (State or other jurisdiction of incorporation) (Commission File Number) 1060 Calle Negocio Suite B San Clemented, CA 92673 (Address of principal executive offices) (Zip Code) (949) 903-9144 (Registrant’s telephone number, including areacode) (Former name of former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On August 8, 2012, the Board of Directors of ePunk, Inc. (the “Company”)agreed to, and authorized the cancellation of 9,870,000 shares of the Company’s common stock owned by Jesse Gonzalez, CEO, Justin Dornan, President and CFO and a former director. A form of the Cancellation Agreement signed by each of these individuals is attached hereto as an exhibit. Item 9.01. Financial Statements and Exhibits (d) Exhibits 10.1 Form of Cancellation Agreement, Drechsler. 10.2 Form of Cancellation Agreement, Gonzales. 10.3 Form of Cancellation Agreement, Dornan 99.1 Press Release 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 8, 2012 ePunk, Inc. By: /s/Richard Jesse Gonzales Richard Jesse Gonzales Chief Executive Officer 3
